        Case 1:20-cv-00560-REB Document 5-1 Filed 01/22/21 Page 1 of 13




Eric B. Swartz, ISB #6396
JONES & SWARTZ PLLC
Landmark Legal GroupTM
623 West Hays Street
Boise, ID 83702
Telephone: (208) 489-8989
Facsimile: (208) 489-8988
Email: eric@jonesandswartzlaw.com

Attorneys for National Housecheck Corporation


                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


 KEVIN CHURCHMAN, an individual,
                                                     Case No. 1:20-cv-560
                       Plaintiff,

 vs.
                                                        MEMORANDUM IN SUPPORT OF
                                                        NON-PARTY NATIONAL
 NATIONAL HOUSECHECK
                                                        HOUSECHECK CORPORATION’S
 CORPORATION, INC. an Idaho Business
                                                        MOTION TO DISMISS OR
 Corporation,
                                                        QUASH SERVICE AND AWARD OF
                                                        ATTORNEY FEES AND COSTS
                       Defendant.



                                               I.

                                      INTRODUCTION

       Non-Party, National Housecheck Corporation, is a Delaware corporation and has been

served with a summons and complaint directed to National Housecheck Corporation, Inc., an Idaho

Business Corporation. While likely a misnomer, it is not an insignificant misnomer. If it is a

misnomer, non-party National Housecheck Corporation has neither been named in the lawsuit nor

been served with a summons bearing its name. As such, this Court lacks personal jurisdiction over



 MEMORANDUM IN SUPPORT OF NON-PARTY NATIONAL HOUSECHECK CORPORATION’S MOTION
           TO DISMISS OR QUASH SERVICE AND AWARD OF ATTORNEY FEES AND COSTS – 1
        Case 1:20-cv-00560-REB Document 5-1 Filed 01/22/21 Page 2 of 13




non-party National Housecheck Corporation and non-party National Housecheck Corporation’s

motion to dismiss must be granted or service on National Housecheck Corporation quashed.

                                                 II.

                                           ARGUMENT

       Why Plaintiff’s counsel misnamed the Defendant is not known. The Idaho Secretary of

State has no evidence of the named Defendant’s existence. But, Plaintiff’s counsel had every

opportunity to correct the misnomer and chose instead to force the filing of this motion.

A.     The Court Must Grant the Motion to Dismiss or Quash Service

       Plaintiff counsel’s refusal to correct an error they acknowledge needs correction is

inexplicable. But, this Court is constrained by the pleadings of record and the law and must grant

non-party National Housecheck Corporation’s motion to dismiss or, alternatively, quash service.

        “A federal court does not have jurisdiction over a defendant unless the defendant has been

served properly under [Rule] 4.” Direct Mail Specialists v. Eclat Computerized Techs., Inc., 840

F.2d 685, 688 (9th Cir. 1988); brackets original. “Service of process, under longstanding tradition

in our system of justice, is fundamental to any procedural imposition on a named defendant.”

Murphy Bros., Inc. v. Mitchell Pipe Stringing, Inc., 526 U.S. 344, 350, 119 S. Ct. 1322, 143 L. Ed.

2d 448 (1999)). Mere notice of a lawsuit “is immaterial because knowledge of a lawsuit does not

equate to proper, required service.” Devaney v. Quality Loan Serv. Corp., No. 2:19-cv-00972-

RFB-EJY, 2019 U.S. Dist. LEXIS 225282, at *3-7 (D. Nev. Oct. 28, 2019) citing Pinkney v. Am.

Med. Response, Inc., No. 2:08-cv-01257-RLH-GWF, 2009 WL 10693602, *2 (D. Nev. Aug. 7,

2009) (“actual knowledge of a lawsuit will not suffice for proper service of process, and . . . actual

appointment to receive process is generally necessary”).




 MEMORANDUM IN SUPPORT OF NON-PARTY NATIONAL HOUSECHECK CORPORATION’S MOTION
           TO DISMISS OR QUASH SERVICE AND AWARD OF ATTORNEY FEES AND COSTS – 2
        Case 1:20-cv-00560-REB Document 5-1 Filed 01/22/21 Page 3 of 13




       “Generally speaking, ‘[a]n objection under Rule 12(b)(4) concerns the form of the process

rather than the manner or method of its service,’ while a ‘Rule 12(b)(5) motion challenges the

mode of delivery or the lack of delivery of the summons and complaint.’” Gartin v. Par Pharm.

Cos., 289 F. App'x 688, 691 n.3 (5th Cir. 2008) citing 5B CHARLES ALAN WRIGHT &

ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE: Civil 3d § 1353. “In cases

like this one, where the alleged defect is that the defendant is misnamed in the summons, the form

of process could be challenged under Rule 12(b)(4) on the theory that the summons does not

properly contain the names of the parties, or under Rule 12(b)(5) on the ground that the wrong

party - a party not named in the summons - has been served.” Id.

       “Where the validity of service is contested, the burden is on the party claiming proper

service to establish its validity.” Denson v. Lucas, No. 2:10-cv-525-APG-VCF, 2013 U.S. Dist.

LEXIS 99437, at *4 (D. Nev. July 8, 2013) citing Cranford v. United States, 359 F.Supp.2d 981,

984 (E.D. Cal. 2005) (citing Grand Entertainment Group, Ltd. v. Star Media Sales, Inc., 988 F.2d

476, 488 (3d Cir. 1993)). “If service of process is insufficient, the Court has discretion to dismiss

an action or simply quash service.” Denson, No. 2:10-cv-525-APG-VCF, 2013 U.S. Dist. LEXIS

99437, at *5 citing SHJ v. Issaquah School District No. 411, 470 F.3d 1288, 1293 (9th Cir. 2006)

(citing Stevens v. Security Pac. Nat'l Bank, 538 F.2d 1387, 1389 (9th Cir. 1976) (“the choice

between dismissal and quashing service of process is in the district court's discretion”)).

       In this instance, the Complaint at issue and summonses issued thereon do not name non-

party National Housecheck Corporation, a Delaware corporation.               National Housecheck

Corporation is not a Defendant and attempted service on its registered agent is insufficient to make

it a Defendant. And, the registered agent for National Housecheck Corporation is not appointed




 MEMORANDUM IN SUPPORT OF NON-PARTY NATIONAL HOUSECHECK CORPORATION’S MOTION
           TO DISMISS OR QUASH SERVICE AND AWARD OF ATTORNEY FEES AND COSTS – 3
         Case 1:20-cv-00560-REB Document 5-1 Filed 01/22/21 Page 4 of 13




to accept service on behalf of Defendant National Housecheck Corporation, Inc., an Idaho business

corporation, which renders the service at issue ineffective.

       The case of Bailey v. AT&T Corp./Headquarters illustrates the significance of the facts at

issue in the present case. In Bailey, the non-party filed a motion to dismiss arguing that the Plaintiff

named the non-existent entity, “AT&T Corporate/Headquarters” as the defendant in her complaint

and summons, but went on to serve the correct entity. Bailey v. AT&T Corp./Headquarters, No.

3:16-CV-1464-B, 2017 U.S. Dist. LEXIS 47496, at *3-4 (N.D. Tex. Mar. 29, 2017). The non-

party’s motion to dismiss argued that the discrepancy between naming the incorrect party, but

serving the correct party indicates that this Court lacks personal jurisdiction over Defendant, and

Plaintiff's claims should be dismissed. Id. The Plaintiff failed to meet their burden of showing

proper service, and the Bailey Court agreed with the non-party movant. Ultimately, in exercising

its discretion to dismiss or quash service, the Bailey Court took into account the Plaintiff’s pro se

status, the Plaintiff’s apparent good faith, and the apparent lack of harm in allowing the complaint

to be amended. Id. at *5-6.

       There are two notable distinctions between the present action and Bailey. First, the plaintiff

in the present action is represented by Counsel. Additionally, Plaintiff’s counsel in the present

action was made aware of their errors in advance of the non-party movant filing the present motion.

       Plaintiff’s process server identified a possible misnomer of the Defendant named in the

Plaintiff’s Complaint as early as December 22, 2020:




(December 22, 2020, Declaration of Service [DN 3]).




 MEMORANDUM IN SUPPORT OF NON-PARTY NATIONAL HOUSECHECK CORPORATION’S MOTION
           TO DISMISS OR QUASH SERVICE AND AWARD OF ATTORNEY FEES AND COSTS – 4
         Case 1:20-cv-00560-REB Document 5-1 Filed 01/22/21 Page 5 of 13




        Despite the process server alerting Plaintiff’s counsel to the misnomer, Plaintiff’s counsel

did nothing to correct it.

        Assuming the error in Plaintiff’s complaint was a misnomer, the undersigned alerted

Plaintiff’s counsel to misnomer on January 19, 2021:

                From: Eric Swartz <eric@jonesandswartzlaw.com>
                Sent: Tuesday, January 19, 2021 4:06 PM
                To: Vaughn Fisher <vaughn@fisherhudson.com>
                Subject: RE: Churchman

                Vaughn:

                HouseCheck has officially retained me for the litigation. The
                complaint you all filed mis-names HouseCheck as National
                HouseCheck Corporation, Inc., an Idaho corp. No such entity
                exists.

                Instead of wasting time and resources filing a motion challenging
                the mis-naming of HouseCheck, I wanted to give you all the
                opportunity to fix the complaint voluntarily and before I
                appear. The correct name is National HouseCheck Corporation,
                a Delaware company.

                If you’d prefer that I appear and file a motion challenging the mis-
                naming of HouseCheck, let me know. Otherwise, I will be
                standing by for a copy the corrected complaint and summons
                which I can accept on HouseCheck’s behalf. Thank you.

                Regards,


                Eric B. Swartz
                Jones & Swartz PLLC
                Landmark Legal GroupTM
                623 W. Hays St.
                Boise, ID 83702
                Ph. (208) 489-8989
                Fax (208) 489-8988
                www.jonesandswartzlaw.com

(Ex. A to Declaration of Counsel for National Housecheck Corporation).

        The same day, Plaintiff’s counsel acknowledged the misnomer and the need to correct it:



 MEMORANDUM IN SUPPORT OF NON-PARTY NATIONAL HOUSECHECK CORPORATION’S MOTION
           TO DISMISS OR QUASH SERVICE AND AWARD OF ATTORNEY FEES AND COSTS – 5
        Case 1:20-cv-00560-REB Document 5-1 Filed 01/22/21 Page 6 of 13




              From: Vaughn Fisher <vaughn@fisherhudson.com>
              Sent: Tuesday, January 19, 2021 5:13 PM
              To: Eric Swartz <eric@jonesandswartzlaw.com>
              Subject: RE: Churchman

              Thanks for the email Eric.

              The most common way to address an issue like this is to substitute
              in the real party in interest, which is ultimately what the court will
              do. See Rule 17(a)(3), which prohibits dismissal.

              Since the relief your client would get from filing a motion would
              simply be the naming of the real party in interest, then I will just
              agree to stipulate to it. I will prepare one tomorrow, thereby
              obviating the necessity of filing a new complaint.

              Vaughn

(Ex. A to Declaration of Counsel for National Housecheck Corporation).

       The very same day, Plaintiff’s counsel was advised that his proposal for a Rule 17(a)(3)

stipulation was not the proper procedure and that amending the complaint before an appearance

would obviate otherwise unnecessary motion practice:

              From: Eric Swartz <eric@jonesandswartzlaw.com>
              Sent: Tuesday, January 19, 2021 5:56 PM
              To: Vaughn Fisher <vaughn@fisherhudson.com>
              Subject: RE: Churchman

              Vaughn:

              Rule 17(a)(3) governs the real party in interest prosecuting the
              case. I don’t think it applies to defendant. Also, I cannot sign a
              stipulation as, technically, my client has not been served due to the
              misnaming of the defendant and I cannot appear on behalf of the
              misnamed company.

              If I have to appear, it will be by motion challenging service of
              process. That will be granted unless you file a motion for leave to
              amend which you will and which the court will grant. I was, and
              still am, trying to save time and hassle of otherwise unnecessary
              motions and allowing you opportunity to amend. But, I do believe
              an amended complaint needs to be filed and a new summons
              issued.

 MEMORANDUM IN SUPPORT OF NON-PARTY NATIONAL HOUSECHECK CORPORATION’S MOTION
           TO DISMISS OR QUASH SERVICE AND AWARD OF ATTORNEY FEES AND COSTS – 6
        Case 1:20-cv-00560-REB Document 5-1 Filed 01/22/21 Page 7 of 13




              Regards,


              Eric B. Swartz
              Jones & Swartz PLLC
              Landmark Legal GroupTM
              623 W. Hays St.
              Boise, ID 83702
              Ph. (208) 489-8989
              Fax (208) 489-8988
              www.jonesandswartzlaw.com

(Ex. A to Declaration of Counsel for National Housecheck Corporation; underlining original).

       The day after counsel for non-party National Housecheck Corporation asked to avoid

unnecessary motion practice for a second time, Plaintiff’s counsel emailed demanding that counsel

for non-party National Housecheck Corporation appear or have default taken against it:

              From: Vaughn Fisher <vaughn@fisherhudson.com>
              Sent: Wednesday, January 20, 2021 4:14 PM
              To: Eric Swartz <eric@jonesandswartzlaw.com>
              Cc: Chris Brown <chris@fisherhudson.com>
              Subject: RE: Churchman

              Dear Eric –

                     Regardless, there is no reason to waste another 30
              days. Of course the jurisdictional genesis of your client’s
              existence may be corrected by stipulation. It is fascinating
              that you would obfuscate such a mundane issue after we
              granted your request for an extension to ascertain whether
              there is insurance coverage for not paying wages. If you
              wanted to return the professional curtesy you’d stop playing
              games and not say absurd things (i.e. cannot sign stipulation
              because your client has not technically been served). Your
              motion will NOT be granted. “The notice requirement
              ensures that interested individuals are apprised of the
              pendency of a lawsuit and have a fair opportunity to decide
              ‘whether to appear or default, acquiesce or contest.’” Heft v.
              AAI Corp., 355 F. Supp. 2d 757, 764 (M.D. Pa. 2005) (citing
              Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306,
              314, 70 S.Ct. 652, 94 L.Ed. 865 (1950); see also Henderson,



 MEMORANDUM IN SUPPORT OF NON-PARTY NATIONAL HOUSECHECK CORPORATION’S MOTION
           TO DISMISS OR QUASH SERVICE AND AWARD OF ATTORNEY FEES AND COSTS – 7
        Case 1:20-cv-00560-REB Document 5-1 Filed 01/22/21 Page 8 of 13




               517 U.S. at 671–72, 116 S.Ct. 1638; Mennonite Bd. of
               Missions v. Adams, 462 U.S. 791, 795–97, 103 S.Ct. 2706,
               77 L.Ed.2d 180 (1983)). Your client has received notice and
               a fair opportunity to decided whether to appear or default.
               The misnaming of its state of origin is not grounds to
               successfully challenge the sufficiency of the process, it is
               only grounds to waste time and money.

                      Let’s be clear about what is going on here. Your client
               has a huge exposure and it will be paying our attorney fees
               at the end of this litigation because of the nature of the
               claims. If you want to waste $100,000 of their money
               despite how this will case will obviously end, then that is
               your business. If your client would rather pay you fees than
               pay the wages my client loyally earned, that is their
               prerogative. Paying for such extravagances (i.e. defending a
               losing lawsuit) certainly, however, detracts from the
               misinformation campaign that they are financially struggling.

                                                …

                      We haven’t the patience for parlor games trying to
               buy another 30 days, for what reason only you and your
               client know. I am amused at your assessment of my
               naivete. I am hopeful we can extend professional curtesy to
               one another in the future, but you and your client need to
               recognize this for the very serious matter that it is.

                                                …

               Vaughn

       (Ex. A to Declaration of Counsel for National Housecheck Corporation).

       Also on January 20th, Plaintiff’s counsel filed a Rule 4.1 Report on Status of Service of

Process representing to this Court that service of process had been effectuated and the answer or

response was due January 22, 2021. (Jan. 20, 2021, Rule 4.1 Report on Status of Service of Process

[DN 4]). Plaintiff counsel’s Rule 4.1 report also represents that the misnomer is limited to the

named-defendant’s state of origin, but that is not correct. As the process server noted in December,



 MEMORANDUM IN SUPPORT OF NON-PARTY NATIONAL HOUSECHECK CORPORATION’S MOTION
           TO DISMISS OR QUASH SERVICE AND AWARD OF ATTORNEY FEES AND COSTS – 8
         Case 1:20-cv-00560-REB Document 5-1 Filed 01/22/21 Page 9 of 13




the name is incorrect, and as the January 19, email from non-party’s counsel states, the name and

state of origin are incorrect:

       Complaint and Summons Name                     Moving Non-Party is
 National Housecheck Corporation, Inc. an National Housecheck Corporation, a Delaware
 Idaho business corporation               corporation.

        Contrary to Plaintiff counsel’s representation to the Court, non-party National Housecheck

Corporation has not been served with a complaint and summons bearing its name and, as such,

service has not been effectuated. Plaintiff has not filed a complaint naming National Housecheck

Corporation, nor has a summons been issued in that entity’s name as required by Federal Rule of

Civil Procedure Rule 4(a)(1)(B). And, being non-existent, the required complaint and summons

have not been served on National Housecheck Corporation’s agent authorized by appointment as

required by Federal Rule of Civil Procedure 4(h)(1)(B).

        In response to Plaintiff counsel’s January 20, email, counsel for non-party National

Housecheck Corporation tried one last time to avoid having to file a motion that could be easily

avoided:

                From: Eric Swartz
                Sent: Wednesday, January 20, 2021 4:24 PM
                To: Vaughn Fisher <vaughn@fisherhudson.com>
                Cc: Chris Brown <chris@fisherhudson.com>
                Subject: RE: Churchman

                Vaughn:

                I am not looking for more time; I am looking to avoid wasting
                time. You sued an entity that does not exist. Your error goes
                beyond mere state of origin.

                I gave you the professional courtesy of letting you know so you
                can fix it and not delay the matter with motion practice that
                otherwise could be avoided. FRCP makes it real easy to fix before
                I appear, but far less easy afterward. Your call on how you want to
                handle it. Thank you.


 MEMORANDUM IN SUPPORT OF NON-PARTY NATIONAL HOUSECHECK CORPORATION’S MOTION
           TO DISMISS OR QUASH SERVICE AND AWARD OF ATTORNEY FEES AND COSTS – 9
          Case 1:20-cv-00560-REB Document 5-1 Filed 01/22/21 Page 10 of 13




               Regards,


               Eric B. Swartz
               Jones & Swartz PLLC
               Landmark Legal GroupTM
               623 W. Hays St.
               Boise, ID 83702
               Ph. (208) 489-8989
               Fax (208) 489-8988
               www.jonesandswartzlaw.com

       (Ex. A to Declaration of Counsel for National Housecheck Corporation).

       Plaintiff’s counsel did not respond and non-party National Housecheck Corporation was

left with one day to prepare this motion by the January 22 deadline in order to avoid default being

entered in situation where service is ineffective.

B.     Whether the Motion to Dismiss is Granted or Service Quashed, An Award of
       Attorney Fees and Costs Are Appropriate

       In good faith, as a professional courtesy, and in a manner consistent with expectations of

Idaho licensed attorneys, counsel for non-party National Housecheck Corporation alerted

Plaintiff’s counsel to the error in the complaint and asked repeatedly that Plaintiff’s counsel correct

the error in a manner that avoided otherwise unnecessary motion practice that would waste time

and resources. Plaintiff’s counsel initially acknowledged the error and need to correct the same,

but then abruptly changed course and threatened default if an appearance was not made. Plaintiff’s

counsel made this present motion necessary when it could have easily been avoided by Plaintiff’s

counsel amending the complaint and summons – which they will have to do in light of the present

motion.

       Plaintiff counsel’s conduct is precisely the type of conduct that 28 U.S.C. § 1927 was

enacted to deter:

               Any attorney or other person admitted to conduct cases in any court
               of the United States or any Territory thereof who so multiplied the

 MEMORANDUM IN SUPPORT OF NON-PARTY NATIONAL HOUSECHECK CORPORATION’S MOTION
          TO DISMISS OR QUASH SERVICE AND AWARD OF ATTORNEY FEES AND COSTS – 10
        Case 1:20-cv-00560-REB Document 5-1 Filed 01/22/21 Page 11 of 13




               proceedings in any case unreasonably and vexatiously may be
               required by the court to satisfy personally the excess costs, expenses,
               and attorneys' fees reasonably incurred because of such conduct.

        Title 28, section 1927 of the United States Code has been applied in at least one other case

within the Ninth Circuit where Plaintiff’s counsel made the filing of a motion necessary when it

otherwise could have been reasonably avoided.

       In Mikels v. ING Bank, FSB, the defendant was not properly served with the summons and

complaint and after explaining to the pro se plaintiffs the defects in the service, the defendant

asked for a week extension to respond to the complaint. Mikels v. ING Bank, FSB (In re Marshall-

Edward), No. 2:12-CV-1312-JAM-CMK, 2013 U.S. Dist. LEXIS 46377, at *4-5 (E.D. Cal. Mar.

29, 2013). In response, plaintiffs refused the request and informed the defendant that default was

going to be taken that day. Id. at *5. Defendant was required to file its motion to quash as a result

in order to avoid entry of default based on improper service. Id. The Court found that the plaintiffs

acted unreasonably in denying defendant’s request and increased the cost of the litigation

unnecessarily. Id. The Court relied on 28 U.S.C. § 1927 in awarding attorney fees and costs

incurred as a result of plaintiffs necessitating defendant's motion to quash. The Court’s findings

were subsequently adopted by the District Court Judge. Mikels v. ING Bank, No. 2:12-CV-1312-

JAM-CMK, 2013 U.S. Dist. LEXIS 205605, at *1 (E.D. Cal. July 16, 2013).

       The pro se plaintiffs’ conduct in Mikels is, in some ways, more excusable than the conduct

of Plaintiff counsel’s conduct in the present case. Pro se parties may be unfamiliar with, or believe

they will not be held to, the rules and standard of conduct expected of litigants. Plaintiff’s counsel

in this case, however, cannot make the same claim. Plaintiff counsel’s abrupt shift from his

January 19th email acknowledging the error and need to correct the same to his January 20th email

threatening default if there an appearance by January 22nd is unreasonable. Plaintiff counsel’s


 MEMORANDUM IN SUPPORT OF NON-PARTY NATIONAL HOUSECHECK CORPORATION’S MOTION
          TO DISMISS OR QUASH SERVICE AND AWARD OF ATTORNEY FEES AND COSTS – 11
       Case 1:20-cv-00560-REB Document 5-1 Filed 01/22/21 Page 12 of 13




unreasonable conduct left non-party National Housecheck Corporation only one day to prepare

this motion to avoid default. This motion would have been unnecessary had Plaintiff’s counsel

simply undertaken the action that they will still need to undertake when this motion is granted –

amend the Complaint and amend the summons to correct their errors. Forcing the filing of this

motion unreasonably increased the cost of this litigation and Plaintiff’s counsel should be held

accountable for the increased cost.

                                              III.

                                         CONCLUSION

       For the foregoing reasons, non-party National Housecheck Corporation’s motion to

dismiss should be granted, or alternatively service quashed, and Plaintiff’s counsel should be

ordered to personally pay the excess costs, expenses, and attorneys' fees reasonably incurred

because of their unreasonable conduct.

       DATED this 22nd day of January, 2021.

                                                     JONES & SWARTZ PLLC



                                                     By   /s/ Eric B. Swartz
                                                             ERIC B. SWARTZ




 MEMORANDUM IN SUPPORT OF NON-PARTY NATIONAL HOUSECHECK CORPORATION’S MOTION
          TO DISMISS OR QUASH SERVICE AND AWARD OF ATTORNEY FEES AND COSTS – 12
       Case 1:20-cv-00560-REB Document 5-1 Filed 01/22/21 Page 13 of 13




                              CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 22nd day of January, 2021, a true and correct copy of the
foregoing MEMORANDUM was served on the following individual(s) by the method indicated:



        Vaughn Fisher                                [   ]
                                                         U.S. Mail
        Christopher Brown                            [   ]
                                                         Fax: 208-514-1900
        FISHER HUDSON SHALLAT                        [   ]
                                                         Hand Delivery
        950 West Bannock Street                      [   ]
                                                         vaughn@fisherhudson.com
        Suite 630                                        chris@fisherhudson.com
        Boise, ID 83702                                  service@fisherhudson.com
                                                     [X] ECF




                                                  ______/s/ Eric B. Swartz__________
                                                        ERIC B. SWARTZ




 MEMORANDUM IN SUPPORT OF NON-PARTY NATIONAL HOUSECHECK CORPORATION’S MOTION
          TO DISMISS OR QUASH SERVICE AND AWARD OF ATTORNEY FEES AND COSTS – 13
